EXHIBIT 10.1


Summary of Long-Term Equity Incentive Fiscal Year 2018 Awards for the Named
Executive Officers


Named Executive Officer
Restricted Stock*
(Time-Based Vesting (#)
Restricted Stock*
(Performance-Based
Vesting EBITDA)(#)
Restricted Stock*
(Performance-Based
Vesting ROIC)(#)
Jeffrey N. Boyer
Executive Vice President and Chief Financial Officer
 
30,434
50,215
50,219
 
Michael R. Benkel
Executive Vice President, Global Supply Chain
 
20,869
34,432
34,436
 
Laura A. Coffey
Executive Vice President, Planning and Allocations
 
13,796
22,763
22,767
 
Catherine David
Executive Vice President, Merchandising
 
26,086
43,043
43,045
 
Eric W. Hunter
Executive Vice President, Marketing
 
25,217
41,606
41,610



*All equity awards were granted under the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan. The respective forms of award agreements are attached as
Exhibits 10.2, 10.3 and 10.4. The grants were effective April 14, 2017. The
Performance-Based Vesting EBITDA and the Performance-Based Vesting ROIC
restricted stock awards are shown at maximum performance, and assume an increase
of 10% related to the TSR modifier as set forth in the respective agreements.
 